HORTON, J.,
dissenting: Because I would not define the term “latent defect” as narrowly as the majority does, I dissent.
In Lempke v. Dagenais, 130 N.H. 782, 547 A.2d 290 (1988), we held that privity of contract is not necessary for a subsequent purchaser to sue a contractor under an implied warranty theory for latent defects, defining latent defects as those “which become manifest after the subsequent owner’s purchase and which were not discoverable had a reasonable inspection . . . been made prior to the purchase.” Id. at 794, 547 A.2d at 297 (quotation omitted) (emphasis added). The majority holds that even assuming the culvert was defectively undersized, that defect was not latent *36because the size of the Pages’ culvert and the upstream culvert could have been observed upon a reasonable inspection; in the words of the majority, there can be no latency “where all of the relevant facts underlying the alleged defect are known or discoverable to the subsequent purchaser upon reasonable inspection at the time of the purchase.”
I would not equate visibility with a lack of latency. Instead, I would hold that the question is not whether the object itself, or its physical qualities, would be obvious to a purchaser upon a reasonable inspection, but rather whether the defective condition would be obvious. See Kala Investments, Inc. v. Sklar, 538 So. 2d 909, 913 (Fla. Dist. Ct. App. 1989). In other words, a defect is patent only if it would be visible and appreciated upon a reasonable inspection. Further, the reasonable inspection is one by the purchaser, not by an expert. See Tyus v. Resta, 476 A.2d 427, 433 (Pa. Super. 1984). Where an object’s physical characteristics are plainly visible, the latency test should be whether a reasonable layperson would appreciate that those characteristics constitute a defective condition. Applying such a test, in some cases the factfinder might conclude that the defective condition could be appreciated by the application of common sense, while in other cases the factfinder might conclude that appreciation of the defective condition would require expertise beyond that expected of the layperson. Considering that, in this case, even the home inspector did not believe the culvert defectively undersized, the trial court could well have found, as it did, that the plaintiffs reasonably failed to recognize the defect.
The latency rule announced by the majority purports to envision a reasonable inspection by the purchaser; however, because the majority equates visibility with patency, it essentially charges the purchaser with the knowledge of an expert. I would not charge the purchaser with this unrealistic level of knowledge, and would hold that, under Lempke, a purchaser who sees, but reasonably does not appreciate, a defect should be entitled to sue the contractor who was responsible for that defect.
BATCHELDER, J., joins in the dissent.